On Motion to Dismiss Appeal.
MONROE, J.
This suit was dismissed in the district court upon an exception of no cause of action. From the judgment so rendered, the plaintiff, upon May 6, 1902, took an appeal which was made returnable to this court “in thirty days.” Though no application was made for an extension of time, the transcript was not lodged here until November 3, 1902. The appellee moves to dismiss the appeal, and the motion must prevail. “Upon the failure of the appellant to file the transcript within the proper time, the appellee is entitled to have the appeal dismissed.” State ex rel. Ludham & Burnham v. Judge ad hoc, 104 La. 241, 28 South. 886; Mutual Loan & Building Association v. First African Baptist Church, 49 La. Ann. 880, 21 *1081South. 517; Id., 48 La. Ann. 1458, 21 South. 24; Hudson and husband v. Garrett, Sheriff, et als., 47 La. Ann. 1534, 18 South. 510.